Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erin K. Bowles on May 26, 2022.
The application has been amended as follows:
In claim 7, line 2 has been changed from “oriented at an angle so the distal end of the heat sink is closer to the reflector” to – oriented at an angle so the free distal end of the heat sink is closer to the reflector than the first end
In claim 8 line 2 has been changed from “a lamp chamber comprising:” to – at least one lamp chamber comprising:
In claim 8, line 7  “the distal end” has been changed to  -- the free distal end

Allowable Subject Matter
Claims 1-8, 10-18, and 20-22 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-7, 18, 20, and 22: in claim 1, “wherein the upper and lower combined solid angle is greater than a half-paraboloid and are defined within the optical chamber through which light projects, a lens forming the forward surface of the optical lamp chamber through which light projects along the optical axis, wherein the heat sink is positioned between the LED and the lens within the optical chamber, and wherein the heat sink has a plurality of fins projecting forward toward the lens within the optical chamber.”

Re 8, 10-12, and 21: “and a parabolic reflector is positioned rearward of the heat sink and having a parabolic reflective surface extending at an upper and lower solid angle relative to the LED, wherein the upper and lower have a combined solid angle being greater than 7E and are defined within the optical chamber through which light projects, wherein the heat sink is positioned between the LED and the lens, and wherein the heat sink has a plurality of fins projecting forward toward the lens, wherein the heat sink is visible through the lens and the heat sink blocks the LED so the LED is not visible through the lens.”

Re 13-17: in claim 13, “a parabolic reflector positioned rearward of the heat sink and having a parabolic reflective surface extending at an upper angular sweep above the LED and a lower angular sweep below the LED, wherein the upper and lower angular sweep are defined within the optical chamber through which light projects, a lens forming the forward surface of the optical chamber through which light projects along the optical axis, wherein the heat sink is positioned within the optical chamber between the LED and the lens, and wherein the heat sink has a plurality of fins projecting forward toward the lens.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875